Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments, filed May 18, 2021, have been entered. Claims 2 and 11-13 have been cancelled. Claims 5, 7, and 9 had been previously cancelled. Claims 1, 3, 4, 6, 8, 10, and 14-16 are currently pending in the application. 
Applicant argues, on pages 6-9 and 11 of Applicant’s Remarks, that the references cited in the rejection of claims 1 and 10 do not sufficiently disclose the backflap including fabric and a cushioning piece quilted within the fabric. It is noted that the plain definition of quilting would necessarily require a layer of padding held in place between two layers of fabric (quilt. (2009). In Merriam-Webster Online Dictionary. Retrieved April 25, 2009, from https://web.archive.org/web/20090426090839/http://www.merriam-webster.com/dictionary/quilt). Michael (U.S. Publication No. 2012/0167307) is cited below for teaching a bed cover, including a backflap that may comprise quilted terrycloth (see Michael, paragraph 0047 and Figure 4). While the disclosure of quilted terrycloth of Michael would inherently require the cushioning piece quilted within the fabric, as the cushioning or padding would be required to form a quilted fabric, Delfs et al. (U.S. Patent No. 6,745,419) is additionally cited for its explicit teaching of a cushioning layer within a quilted structure.
Applicant argues, on pages 9-12 of Applicant’s Remarks, that the references cited in the rejection of claim 10 do not disclose the newly amended subject matter of a backflap with an upper portion, lower portion and zipper therebetween. However, upon review of the cited references, Michael discloses the first and second zipper, where the securement portions 82, 86, and 88 may be comprised 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear if the upper backflap lower edge of the lower backflap portion (as discussed in line 20 of claim 10) is the same structure as the upper backflap lower edge of the upper backflap portion (as discussed in line 17 of claim 10). For examination purposes, it is assumed the “upper backflap lower edge” in line 20 was intended to read “lower backflap lower edge.” Claims 14-16 are additionally rejected by virtue of their dependence on claim 10.
Additionally, regarding claim 14, there is insufficient antecedent basis for the limitations in the claim, because claim 14 is dependent on the now cancelled claim 13. For examination purposes, it is assumed claim 14 was intended to now be dependent on claim 10.

Claim Rejections - 35 USC § 103
Claim 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbany (US Publication No. 2015/0096122), in view of Michael (U.S. Publication No. 2012/0167307), and, alternatively, further in view of Delfs et al. (U.S. Patent No. 6,745,419), hereinafter referred to as Delfs. 
Regarding claim 1, Rabbany discloses a secure mattress casing 10 for securely enclosing a mattress (paragraph 0014) the mattress having a top mattress portion, a bottom mattress portion, and side mattress portions (where the top, bottom, and side mattress portions would correspond to the top, bottom, and side portions of the mattress cover, see annotated Figure 2 below and paragraphs 0004-0006 where the bed cover of Rabbany entirely seals the mattress), the secure mattress casing comprising:  a top casing portion configured to fit over the top mattress portion (see annotated figure 2 below); a bottom casing portion configured to fit over the bottom mattress portion (see annotated figure 2 below); side casing portions configured to fit over the side mattress portions (see annotated figure 2 below); a zipper 24 attached to the side casing portions at a non-zero distance between the top casing portion and the bottom casing portion, and configured to open and close the secure mattress casing (Figure 1; paragraph 0014-0015), the zipper 24 having a terminal gap 16 at a terminal end of the zipper 24 (Figure 1); and a backflap 22 affixed to the side casing portions and configured to prevent bugs from reaching the mattress via the terminal gap 16 of the zipper 24 (Abstract), the backflap including fabric (Abstract), the zipper 24 including a first zipper portion and a second zipper portion (see annotated Figure 1, below), the first zipper portion disposed along a length of the one or more side casing portions (see annotated Figures 1 and 2, below), the second zipper portion extending into the backflap 22, the backflap 22 configured to fold the second zipper portion over the first zipper portion along a fold line (see annotated figures 1 and 2, below) and the backflap 22 including connector mechanism 26 to retain the backflap 22 in a folded position 

    PNG
    media_image1.png
    304
    658
    media_image1.png
    Greyscale

Rabbany, as modified, does not explicitly disclose a cushioning piece quilted within the fabric, the cushioning piece quilted within the fabric assisting in causing the backflap to pinch along the fold line when in the folded position.
Michael teaches wherein the backflap includes quilted fabric (Figure 4, paragraph 0047, which discloses quilted terrycloth), the quilted fabric assisting in causing the backflap to pinch along the fold line when in the folded position (where Michael teaches quilted terrycloth, paragraph 0047). In addition, the plain definition of quilting would necessarily require a layer of padding held in place between two layers of fabric, and Michael teaches a backflap that may comprise quilted terrycloth (paragraph 0047 and Figure 4), which would inherently teach the structure of a cushioning piece quilted within the fabric, the cushioning piece quilted within the fabric assisting in causing the backflap to pinch along the fold line when in the folded position
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabbany with a cushioning piece quilted within the fabric, the cushioning piece quilted within the fabric assisting in causing the backflap to and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.  Additionally, it is noted that it is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Moreover, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require Applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971).
To the extent it may be argued that Rabbany, as modified with Michaels does not sufficiently disclose cushioning piece  quilted within the fabric of the backflap, causing the backflap to pinch along the fold line when in the folded position, it would nevertheless be obvious as set forth below.
Delfs teaches a cushioning piece 32 quilted within the fabric 30 (Figures 2 and 3, Col. 2, lines 28-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rabbany, as modified, with a cushioning piece quilted within the fabric as taught by Delfs, because providing the additional layer within the quilted fabric adds to the cushioning effect of the mattress cover and the mattress system as a whole, making the bed more comfortable for a user (Col. 2, lines 48-58). Additionally, it is noted In re Swinehart, 169 USPQ 226 (CCPA 1971).
Regarding claim 3, Rabbany, as modified with Michael and alternately further modified with Delfs, discloses wherein the connector mechanism 26 includes a first hook and loop section 26 (Figure 1, which discloses the connector mechanism portion on the backflap, paragraph 0014).
Regarding claim 4, Rabbany as modified with Michael and alternately further modified with Delfs, discloses wherein the backflap 22 is configured to fold over the first portion and to connect to a second hook and loop section 26 affixed to the one of the side casing portions (see annotated Figure 1 above, and Figure 3 which shows a second Velcro section on the side portion to connect to the first Velcro section of the backflap, paragraph 0014, and see annotated Figures 1 and 2, above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rabbany in view of Michael and, alternatively, Delfs, and further in view of Rabbany et al. (U.S. Publication No. 2019/0000240).
Regarding claim 6, Rabbany as modified with Michael and alternately further modified with Delfs, discloses the subject matter as discussed above with regard to claim 1.  Rabbany does not explicitly disclose wherein the secure mattress casing is rectangular and does not disclose the backflap is affixed at a corner of the secure mattress casing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabbany so that the secure mattress casing is rectangular and the backflap is located at a corner of the secure mattress casing as taught by Rabbany et al., because the rectangular shape of the mattress casing is a routine selection of a known and common shape of mattress to cover with a casing, and the placement of the flap at the corner of the mattress is would merely amount to a non-critical rearrangement of parts that would not change the operation of the device.  In this regard, MPEP 2144 and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) are relevant.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rabbany in view of Michael and, alternatively, Delfs, and further in view of Goldberg (U.S. Publication No. 2012/0311785).
Regarding claim 8, Rabbany as modified with Michael and alternately further modified with Delfs, discloses the subject matter as discussed above with regard to claim 1.  Rabbany further discloses wherein the zipper 24 includes a slider (Figure 1, paragraph 0014, where the slider of the zipper 24 is shown at second end 16, Figure 1).  Rabbany does not disclose that the backflap includes a pocket for receiving the slider.
Goldberg teaches a pocket 450 for receiving the slider 120 (Figure 8; paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabbany with the backflap including a pocket for receiving the slider as taught by Goldberg, as the pocket of Goldberg receives the slider at the terminal end of the slider, and the terminal end of the slider of Rabbany is located on the backflap, because the pocket of Goldberg provides further protection for the connection between the zipper slider and the mattress case (paragraph 0074).
Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Rattner et al. (U.S. Publication No. 2012/0084918), hereinafter referred to as Rattner, and, alternatively, further in view of Delfs.
Regarding claim 10, Michael discloses a secure mattress casing 10 for securely enclosing a mattress (paragraph 0026), the mattress having a top mattress portion (corresponding to top casing portion 12), a bottom mattress portion (corresponding to bottom casing portion 14), and side mattress portions (corresponding to side casing portions 16), the secure mattress casing comprising: a top casing portion 12 configured to fit over the top mattress portion; a bottom casing portion 14 configured to fit over the bottom mattress portion; side casing portions 16 configured to fit over the side portions of the mattress (paragraph 0026 discloses a mattress; figure 1); a first zipper 82 (where the securement portions 82, 86, and 88 may be comprised of complementary male and female mating strips of a plastic zipper, see Figure 3 and paragraph 0037) attached to the side casing portions 16, at a non-zero distance between the top casing portion 12 and the bottom casing portion 14 (Figure 3, where the securement portions 82, 86, and 88, are between the top and bottom casing portions, and do not extend to the top, where the zipper end stop 60 of Figure 3 is contemplated as being included on the encasements of Michael, such as in Figure 1, see paragraph 0035) and configured to open and close the secure mattress casing (Figure 3 and paragraph 0037), the first zipper 82 having a terminal gap 60 at a terminal end of the first zipper 82 (paragraph 0037 and 0035, Figure 4); a backflap 64 and 66 affixed to the side casing portions 16 (Figure 3, paragraph 0035) configured to prevent bugs from reaching the mattress via the terminal gap 60 (paragraph 0038) wherein the backflap 64 and 66 includes a cushioning piece quilted within the fabric (Figure 4, paragraph 0047, which discloses quilted terrycloth, the disclosure of quilted terrycloth of Michael would inherently require the cushioning piece quilted within the fabric, as the cushioning or padding would be In re Swinehart, 169 USPQ 226 (CCPA 1971).

    PNG
    media_image2.png
    553
    656
    media_image2.png
    Greyscale

Michael does not disclose a connector mechanism affixed to the backflap for sealing a portion of the backflap at a terminal end of the second zipper.
Rattner teaches a connector mechanism 23A affixed to the backflap 23 for sealing a portion of the backflap 23 at a terminal end of the zipper 21 (Figures 1C and 1D, and paragraph 0033 and 0039 where surface 23A may be an adhesive coating or hook and loop fastener).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Michael, as modified, with a connector mechanism affixed to the backflap for sealing a portion of the backflap at a terminal end of the second zipper, as taught by Rattner, because the adhesive of Rattner allows the backflap to tightly adhere over the underlying zipper to seal off any opening at the terminal end of the zipper when the zipper is closed (paragraph 0036).

Delfs teaches a cushioning piece 32 quilted within the fabric 30 (Figures 2 and 3, Col. 2, lines 28-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rabbany, as modified, with a cushioning piece quilted within the fabric as taught by Delfs, because providing the additional layer within the quilted fabric adds to the cushioning effect of the mattress cover and the mattress system as a whole, making the bed more comfortable for a user (Col. 2, lines 48-58).
Regarding claim 14, Michael, as modified, discloses the subject matter as discussed above with regard to claims 10 and 13.  Michael, as modified, further discloses wherein the second zipper begins at the end of the first zipper (see Michael, Figures 3 and 4, where the backflap has its free end opposite end 60, where the securement portions 82, 86, and 88 may be comprised of complementary male and female mating strips of a plastic zipper, see Michael, Figure 3 and paragraph 0037).
Regarding claim 15, Michael, as modified, discloses the subject matter as discussed above with regard to claim 10.  Michael, as modified, further discloses wherein the one or more connector mechanisms includes a hook and loop section (see Michael, paragraph 0037, Figure 3).
Claim 14 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Rattner, and, alternatively, Delfs, and further in view of Polenick (U.S. Publication No. 2015/0190002).
Regarding claim 14, Michael, as modified, discloses the subject matter as discussed above with regard to claims 10 and 13.  Michael, as modified, further discloses wherein the second zipper begins at the end of the first zipper (see Michael, Figures 3 and 4, where the backflap has its free end opposite end 60, and where the securement portions 82, 86, and 88 may be comprised of complementary male and female mating strips of a plastic zipper, see Michael, Figure 3 and paragraph 0037). To the extent it may be argued that the zipper of Michael does not sufficiently disclose the second zipper begins at the end of the zipper element, it would nevertheless be obvious as set forth below.
Polenick teaches wherein the second zipper 42 begins at the end of the first zipper 44 (Figure 1, where the inner zipper 42 starts where the outer zipper 44 ends, and paragraph 0024
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Michael, as modified, so the second zipper begins at the end of the first zipper, as taught by Polenick, because the zipper configuration of Polenick requires the first zipper to be opened, in order to expose the second zipper to provide a redundant closure mechanism to prevent bed bugs or other insects from traveling beyond the exterior surface of the cover and into the mattress (paragraph 0024).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Polenick and, alternatively, Delfs, and further in view of Rabbany et al.
Regarding claim 16, Michael, as modified, discloses the subject matter as discussed above with regard to claim 10.  Michael, as modified, further discloses wherein the secure mattress casing is rectangular (Figure 1).  Michael, as modified, does not disclose wherein the backflap is located at a corner of the secure mattress casing. 
Rabbany et al. teach wherein the secure mattress casing 20 is rectangular (Figure 1) and the backflap 30 is located at a corner of the secure mattress casing 20 (Figure 1 and Figure 1A).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) are relevant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALISON N LABARGE/Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/30/2021